Citation Nr: 0010836	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  96-15 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a back disability as 
secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated August 13, 1999, which vacated, 
in part, an April 1999 Board decision and remanded the matter 
for further development.  The issue arose from a February 
1997 rating decision by the Reno, Nevada, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The Board notes the issue of entitlement to an evaluation in 
excess of 30 percent for internal derangement of the left 
knee status post surgery was remanded to the RO for 
additional development in April 1999.


REMAND

In its August 1999 order the Court granted a motion to vacate 
and remand as to the issue of entitlement to service 
connection for a back disability as secondary to service-
connected knee disabilities.  The joint motion for remand 
noted the April 1999 Board decision appeared to rely upon an 
absence of medical evidence to deny the appellant's claim.  
Therefore, the Board finds additional development is required 
prior to appellate review.

Initially, the Board notes that the veteran's claim is well-
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  VA has a 
duty to assist the veteran in the development of facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Subsequent to the August 1999 Court order the veteran 
requested a personal hearing before a local hearing officer.  
The Board finds further action as to this matter is required.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran should be provided an 
opportunity to present additional 
evidence pertinent to the issue on appeal 
at a personal hearing before a local 
hearing officer.

2.  The veteran's claims file should be 
reviewed by a VA orthopedic specialist 
for an opinion as to the etiology of the 
veteran's present back disability.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  The examiner should 
conduct any additional examinations, 
tests, or studies necessary for an 
adequate opinion.

The examiner should state whether the 
veteran's present back disability is less 
likely, more likely or as likely as not 
proximately due to or the result of his 
service-connected knee disabilities.  The 
examiner is requested to reconcile any 
opinion provided with the medical 
evidence of record, including the April 
1996 records associated with the 
veteran's occupational injury and the 
November 1996 private medical opinion 
which noted a strong possibility of back 
injury due to knee weakness.

3.  Thereafter, the RO should review the 
record to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested medical opinion is 
responsive to and in compliance with the 
directives of this remand.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal, 
considering all applicable laws and 
regulations.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 3 -


